155 U.S. 393 (1894)
HORNE
v.
GEORGE H. HAMMOND COMPANY.
No. 86.
Supreme Court of United States.
Argued November 20, 21, 1894.
Decided December 17, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MASSACHUSETTS.
Mr. Eugene P. Carver, (with whom was Mr. Robert M. Morse on the brief,) for plaintiff in error.
Mr. George Putnam for defendant in error.
THE CHIEF JUSTICE:
The title of this cause describes plaintiff in error as "of Chelsea in said district," and the decedent as "late of Chelsea," and the defendant as "a corporation organized under the laws of the State of Michigan." The writ and the original declaration do not appear in the record. The amended declaration commences thus: "Plaintiff says that she is the widow of the late Granville P. Horne of Chelsea, Suffolk County, Commonwealth of Massachusetts, and that she was duly appointed by the probate court of Suffolk County administratrix of his estate."
As the transcript of the record does not show that the Circuit Court had jurisdiction of the suit, which depended upon the citizenship of the parties, and as counsel, upon having their attention called to the matter, have furnished nothing of record which would supply the defect, the judgment must be reversed at the costs of plaintiff in error, and the cause be remanded to the Circuit Court for further proceedings. Robertson *394 v. Cease, 97 U.S. 646, 649; Anderson v. Watt, 138 U.S. 694, 702; Timmons v. Elyton Land Co., 139 U.S. 378; Denny v. Pironi, 141 U.S. 121.
Reversed and ordered accordingly.